Judge Buckner,
delivered the opinion of the court.
This was an action of covenant, instituted by the appellees -against the appellant. The declaration sets forth a covenant, to pay $199, in commonwealth’s bank paper. A demurrer to it was filed.
Ata subsequent term, the court entered judgment by default, against the appellant, -without the intervention of a jury, and without having disposed of the demurrer. A motion to set aside the judgments, was overruled, and Grace has appealed.
The judgment is erroneous. Some disposition should h'ave. been made of the demurrer, and as the amount of the judgment, to which the appellants were entitled, depended upon the value of the bank paper, the intervention of a jury was indispensable.
It must be reversed, and the cause remanded, for further proceedings to be had, not inconsistent with this opinion.